In an action inter alla for a declaratory judgment and injunctive relief, with respect to defendants’ harboring of a dog in their apartment, plaintiff appeals from an order of the Supreme Court, Queens County, dated September 25, 1972, which denied its motion for summary judgment, granted defendants summary judgment and adjudged that plaintiff is not entitled to removal of the dog. Order reversed, on the law, without costs; plaintiff’s motion granted and defendants’ application denied. The action is remitted to the Special Term for the entry of an appropriate judgment. In our opinion, the provision in the occupancy agreement barring the harboring of animals is valid and there was no waiver of the provision or oral modification thereof. (See, e.g., Hillman Housing Corp. v. Krupnik, 40 A D 2d 788; Hilltop Vil. Coop. No. 4 v. Goldstein. 43 Misc 2d 657, affd. 23 A D 2d 722; Lincoln Coop. Apts. v. Zaifert, 23 A D 2d 796.) Munder, Acting P. J., Martuscello, Latham* Gulotta and Brennan, JJ., concur.